DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ arguments/amendments dated 06/08/2022.
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Suruga (US 2020/0013958)  teaches an  organic EL device having at least an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode, in this order, the hole injection layer includes an arylamine compound of the following general formula (1) and a radialene derivative of the following general formula (2) (abstract). General formula (1) can be represented 1-29 (page 10):

    PNG
    media_image1.png
    365
    409
    media_image1.png
    Greyscale

1-29 is identical to applicants’ 1-5. The carrier mobility properties of a given material are viewed as an inherent electronic property. Since 1-29 is identical to applicants’ 1-5, 1-29 would inherently meet the carrier mobility limitations.
Suruga fails to teach, suggest or offer guidance that would render obvious for a hole transport layer in ohmic contact with the hole injection layer, the hole transport layer comprising a second hole transport material characterized by a carrier mobility greater than that of the first hole transport material as required by independent claim 1.
Claims 1-8 and 10-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786